Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			 
                                                       Examiner’s Amendment
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with Attorney  Jeremy Carney, Registration No. 75,717 on 04/19/2022.
A.	Amend the claims as the following:

(Currently amended) A system for simulation of vehicle control processing, the system comprising:
computer-readable memory; and
one or more processors in communication with the computer readable memory and configured to at least:
load, into the computer-readable memory, a computation graph comprising a plurality of independently-executable vehicle control nodes, wherein the computation graph is configured to execute in a plurality of operating modes , wherein the computation graph is associated with an application programming interface (“API”), wherein a function of the API is accessible in each of the plurality of operating modes, and wherein the plurality of operating modes comprises:
a production mode based on a system clock that continuously advances during execution of a node of the plurality of independently-executable vehicle control nodes, wherein in the production mode, the node is configured to generate a production message based on sensor data received from one or more vehicle-based sensors, and wherein the production message is assigned a production timestamp based on a value of the system clock; 
an aligned simulation mode based on a simulation clock that remains static during execution of the node, wherein in the aligned simulation mode, the node is configured to generate a first simulated message based on simulated sensor data received from a data store, and wherein the first simulated message is assigned a first simulated timestamp corresponding to the production timestamp; and
a statistical simulation mode based on the simulation clock, wherein in the statistical simulation mode, the node is configured to: 
determine a statistical property of a plurality of production timestamps from a plurality of recorded instances of vehicle control processing; and
generate a second simulated message based on the simulated sensor data, wherein the second simulated message is assigned a second simulated timestamp based on the statistical property of the plurality of production timestamps;
receive an instruction to execute the computation graph in a selected operating mode of the plurality of operating modes; and
execute the computation graph in the selected operating mode, wherein during execution of the computation graph, the function is executed based on the selected operating mode.

(Original) The system of claim 1, wherein the one or more processors are further configured to at least:
determine that the selected operating mode comprises the aligned simulation mode; 
obtain execution timing data representing a recorded execution time of a particular execution of a plurality of executions of the node in production mode; and
execute the node at a simulation clock time corresponding to the recorded execution time.

(Previously presented) The system of claim 1, wherein the one or more processors are further configured to at least obtain the plurality of production timestamps, wherein each production timestamp of the plurality of production timestamps represents a system clock time at which a corresponding production message of a plurality of production messages is generated by the node, wherein the statistical property is based on at least one of: an average of the plurality of production timestamps, a median of the plurality of production timestamps; a minimum of the plurality of production timestamps; a maximum of the plurality of production timestamps; or a statistical distribution of the plurality of production timestamps.

(Canceled) 

5.	(Currently amended) A computer-implemented method comprising:
under control of a computing system comprising a computer processor configured with executable instructions,
receiving, via an application programming interface (“API”) configured to receive instructions in a single format to execute simulations in each of a plurality of simulation modes, a first instruction to execute a first simulation of a vehicle control process in a first simulation mode of [[a]] the plurality of simulation modes, wherein a function of the API is accessible in each of the plurality of simulation modes, and wherein the function is executed during a simulation based on a selected simulation mode;
executing the first simulation using a plurality of independently-executable vehicle control nodes in the first simulation mode, wherein executing the first simulation comprises: 
executing a first set of recurring tasks of the vehicle control process based on execution initiation timing data regarding a recorded instance of the vehicle control process; and
generating one or more messages based on message generation timing data regarding the recorded instance of the vehicle control process; 
receiving, via the API, a second instruction to execute a second simulation of the vehicle control process in a second simulation mode of the plurality of simulation models; and
executing the second simulation using the plurality of independently-executable vehicle control nodes in the second simulation mode, wherein executing the second simulation comprises: 
executing a second set of the recurring tasks based on predetermined interval data associated with individual recurring tasks of the second set; 
determining a statistical property of message generation timing data of a plurality of recorded instances of the vehicle control process; and
generating a message associated with a timestamp based on the statistical property.

6.	(Canceled)

7.	(Currently amended) The computer-implemented method of claim [[6]] 5, further comprising determining, based at least partly on an instruction received via the API, a subset of executable instructions that the computing system is to use to execute a simulation of the vehicle control process.  

8.(Previously presented) The computer-implemented method of claim 5, further comprising recording the execution initiation timing data and the message generation timing data during the recorded instance of the vehicle control process.  

9.	(Previously presented) The computer-implemented method of claim 8, wherein recording the execution initiation timing data comprises recording a time at which a particular recurring task of the first set of recurring tasks is initiated by a vehicle control system.  

10.	(Original) The computer-implemented method of claim 8, wherein recording the message generation timing data comprises recording a time at which a particular message is generated by a vehicle control system.  

11.	(Previously presented) The computer-implemented method of claim 5, further comprising recording sensor data provide by one or more vehicle sensors to a vehicle control system during the recorded instance of the vehicle control process.

12.	(Original) The computer-implemented method of claim 5, further comprising:
determining that the message generation timing data is insufficient to determine a message timestamp; and
completing execution of the first simulation in the second simulation mode.

13.	(Currently amended) A system comprising:
computer-readable memory storing executable instructions; and
one or more processors programmed by the executable instructions to:
receive, via an application programming interface (“API”) configured to receive instructions in a single format to execute simulations in each of a plurality of simulation modes, a first instruction to execute a first simulation of a vehicle control process in a first simulation mode of [[a]] the plurality of simulation modes, wherein a function of the API is accessible in each of the plurality of simulation modes, and wherein the function is executed during a simulation based on a selected simulation mode;
execute the first simulation in the first simulation mode using a plurality of independently-executable vehicle control nodes, wherein to execute the first simulation, the one or more processors are programmed to: 
execute a first set of recurring tasks of the vehicle control process based on execution initiation timing data regarding a recorded instance of the vehicle control process; and
generate one or more messages based on message generation timing data regarding the recorded instance of the vehicle control process; 
receive, via the API, a second instruction to execute a second simulation of the vehicle control process in a second simulation mode of the plurality of simulation modes; and
execute the second simulation in the second simulation mode using the plurality of independently-executable vehicle control nodes, wherein to execute the second simulation, the one or more processors are programmed to: 
execute a second set of the recurring tasks based on predetermined interval data associated with individual recurring tasks of the second set; and
determine a statistical property of message generation timing data of a plurality of recorded instances of the vehicle control process; and
generate a message associated with a timestamp based on the statistical property.

14.	(Canceled)

15.	(Currently amended) The system of claim [[14]] 13, wherein the one or more processors are programmed by further executable instructions to determine, based at least partly on an instruction received via the API, a subset of executable instructions that the system is to use to execute a simulation of the vehicle control process.  

16.	(Previously presented) The system of claim 13, wherein the one or more processors are programmed by further executable instructions to record the execution initiation timing data and the message generation timing data during the recorded instance of the vehicle control process.  

17.	(Previously presented) The system of claim 16, wherein to record the execution initiation timing data, the one or more processors are programmed by further executable instructions to record a time at which a particular recurring task of the first set of recurring tasks is initiated by a vehicle control system.  

18.	(Previously presented) The system of claim 16, wherein to record the message generation timing data, the one or more processors are programmed by further executable instructions to record a time at which a particular message is generated by a vehicle control system.  

19.	(Previously presented) The system of claim 13, wherein the one or more processors are programmed by further executable instructions to record sensor data provide by one or more vehicle sensors to a vehicle control system during the recorded instance of the vehicle control process.

20.	(Original) The system of claim 13, wherein the one or more processors are programmed by further executable instructions to:
determine that the message generation timing data is insufficient to determine a message timestamp; and
complete execution of the first simulation in the second simulation mode.

B. 	The following is an examiner’s statement of reasons for allowance:
As to claim 1,  5, 13, the prior art taught   Priyadarshi(US 20200210225 A1) and Johnson(US 20180349214 Al) do not teach on render obvious the limitations recited in claims 1, 5, 13.  When taken in the context of the claims as a whole load, into the computer-readable memory, a computation graph comprising a plurality of independently-executable vehicle control nodes, wherein the computation graph is configured to execute in a plurality of operating modes wherein the computation graph is associated with an application programming interface (“API”), wherein a function of the API is accessible in each of the plurality of operating modes, and wherein the plurality of operating modes comprises: a production mode based on a system clock that continuously advances during execution of a node of the plurality of independently-executable vehicle control nodes, wherein in the production mode, the node is configured to generate a production message based on sensor data received from one or more vehicle-based sensors, and wherein the production message is assigned a production timestamp based on a value of the system clock;  an aligned simulation mode based on a simulation clock that remains static during execution of the node, wherein in the aligned simulation mode, the node is configured to generate a first simulated message based on simulated sensor data received from a data store, and wherein the first simulated message is assigned a first simulated timestamp corresponding to the production timestamp;  as recited in the independent claims 1, 5, 13. Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 5, 13 . 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LeChi  Truong whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/LECHI TRUONG/               Primary Examiner, Art Unit 2194